Name: 2013/568/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/203 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2011 (2013/568/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Centre for Disease Prevention and Control for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0082/2013), 1. Grants the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centres budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Centre for Disease Prevention and Control, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 66. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget for the European Centre for Disease Prevention and Control for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Centre for Disease Prevention and Control for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (the Financial Regulation), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0082/2013), A. whereas the European Centre for Disease Prevention and Control (the Centre), which is located in Stockholm, was established by Regulation (EC) No 851/2004, B. whereas on 10 May 2012, Parliament granted the Director of the Centre discharge for implementation of the Centres budget for the financial year 2010 (6), and in its resolution accompanying the discharge, inter alia:  urged the Centre to put in place sufficient measures to guarantee the transparency of its recruitment procedures,  was concerned that the high level of carryforward, matched by a low level of accrued expenditure, was excessive and at odds with the principle of annuality,  considered the Centre as an important Union body to strengthen and develop European disease surveillance, to assess and communicate current and emerging threats to human health posed by infectious diseases and to pool Europes health knowledge, C. whereas the Court of Auditors, in its report on the Centres annual accounts for the financial year 2011, qualified its opinion with regard to irregularities in the management of one framework contract concluded in 2009 due to the fact that the Centre subsequently amended the contract, which led to payments above the set ceiling which were considered irregular and their amount exceeded the materiality threshold, D. whereas the Centres budget for the year 2011 was EUR 56 656 000, compared to EUR 57 800 000 in 2010, which represents a decrease of 2 %, E. whereas the contribution of the Union to the Centres budget for 2011 was EUR 55 400 000, Budgetary and financial management 1. Notes that 2011 was the first year that the Centre received a qualified opinion from the Court of Auditors; 2. Notes with concern the Court of Auditors remarks, in particular the Centre concluded a framework contract (FWC) in 2009 for a maximum amount of EUR 9 million, allowing it to sign specific contracts with selected suppliers up to this amount. [..] Subsequent amendments increased these contracts values to EUR 14,9 million. By the end of 2011 payments made totalled EUR 12,2 million, of which EUR 3,2 million in 2011. Commitments and payments above the EUR 9 million ceiling set in the framework contract are irregular; 3. Takes into account that, according to the Centre:  the published FWC notice stated a minimum of EUR 3 000 000 a year, while the FWCs signed did not state a value of contracts to be awarded, and Article I.1, titled Subject in each signed contract, specified that signature of the contract imposes no obligation on the Centre to purchase;  delivery of contracted services has been verified and accounts paid in accordance with the procedures laid down in the Financial Regulation, all payments have been legally made for services provided and no funds have been lost;  FWCs were awarded following a public procurement procedure compliant with the open call procedure defined in the Financial Regulation and in accordance with the Centres internal procedure to ensure best value for money, genuine competition and transparency; also takes into account that no parties who may have been disadvantaged by either the procurement procedure or subsequent contracts awarded may be identified; 4. Notes that the Centre consulted the Court of Auditors on further action once it discovered the irregularity and took steps to rectify the situation by centralising all ICT services, as well as taking further steps to prevent possible irregularities in the future; 5. Recalls that the overall budget of the Centre for 2011 was EUR 56 656 000, of which EUR 1 256 000 represented a contribution from the European Free Trade Association countries; 6. Acknowledges, from the 2011 annual accounts that the budget execution at the end of 2011 increased slightly and reached 96 %, compared to 95 % in 2010, in terms of commitment appropriations, equivalent to EUR 54,5 million; Performance 7. Takes note that the budget execution, in terms of payments, increased by 8 % compared to 2010 and reached 76 % of the total budget compared to 68 % in 2010; acknowledges, nevertheless, that this is already an improvement, compared to 68 % in 2010 but considers that further efforts need to be done by the Centre in this respect; Accounting system 8. Notes from the annual accounts that 2010 was the first full year that the Centre implemented its budget for the entire year through accrual-based accounting WF (the Commission integrated budgetary and accounting system); Carry-over appropriations 9. Expresses serious concern that the Court of Auditors report showed that, as in the previous year, a high level of carry-over was reported for 2011; notes that out of the total budget for 2011, EUR 11 million (20 %) was carried over to 2012, including 38 % of Title III operational expenditure appropriations; calls on the Centre to inform the discharge authority of the actions taken to address this deficiency as this high level of carry-over, coupled with a low level of accrued expenditure (EUR 5,4 million), is at odds with the budgetary principle of annuality; Grants 10. Takes note from the Court of Auditors report that one agreement for an amount of EUR 0,2 million was signed in 2011, more than four months after the start of activities; welcomes the Centres improved contract management procedures; Procurement 11. Observes from the annual accounts that in 2011, the procurement office supported 60 open procedures, 59 calls for tenders and one call for proposal, as well as 46 reopening procedures (IT Framework Contracts); observes, moreover, that 14 negotiated procedures with a value above EUR 25 000 were concluded, among which one was above EUR 60 000; 12. Acknowledges from the report of the Director to the discharge authority on the measures taken in the light of the discharge authoritys observations for the financial year 2010 that of the open procurement procedures, all but 10 were successfully concluded with the award of one or multiple contracts and that of the negotiated procedures, all but five resulted in successful contract awards; calls on the Centre to provide the discharge authority with further results concerning the procurement procedures; Recruitment procedures 13. Notes from the annual accounts that the total number of temporary agents in place at the Centre as of 31 December 2011 was 177, out of 200 posts provided for in the Establishment Table 2011; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; encourages, therefore, the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulation in regard to the agencies; 14. Welcomes the Centres introduction of the revised internal procedure on recruitment in January 2012; 15. Considers it important that the Centre has revised its internal procedures on recruitment and staff selection procedures which had been noticed by the Court of Auditors as improvable; encourages the strict application of the new set of rules and will further monitor the implementation; 16. Asks the Centre for additional information on the vacancy rate; Internal audit 17. Observes that a review of the implementation of the Internal Control System was performed as part of the work for the Annual Report 2011; acknowledges, in particular, that one of the standards regarding evaluation of activities has not been implemented, and three others have only been partly implemented, while the rest are mainly or fully implemented; calls on the Centre to take prompt action in this respect and inform the discharge authority on the progresses made; 18. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 66. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 184. (7) Texts adopted, P7_TA(2013)0134 (See page 374 of this Official Journal).